Citation Nr: 0427977	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  03-27 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the residuals of an 
incision with drainage of inguinal nodes.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The veteran had active service from December 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 2002, which denied service connection for a hernia, 
in part, on the basis that although he was treated with 
incision and drainage of inguinal nodes, there was no 
evidence of a hernia.  Subsequently, in November 2002, the 
veteran submitted a statement saying he wished to withdraw 
his appeal for service connection for a hernia and initiate 
an appeal on the issue of service connection for inguinal 
adenopathy with incision and drainage of nodes.  

The veteran sufficiently identified the disability for which 
he is claiming service connection in the course of initiating 
his appeal and, therefore, the appeal properly dates from the 
July 2002 rating decision.  

For reasons expressed below, the case is remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC. 


REMAND

The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to this complex 
claim of service connection under 38 U.S.C.A. § 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003).  Specifically, the 
examination in March 2003 found that while the veteran's 
complaints were of left inguinal pain, service medical 
records showed a right inguinal incision and drainage.  It 
was concluded, as a result, that the current symptoms were 
not related to service.  

In reviewing the service medical records, the Board notes 
that on most occasions, the inguinal adenopathy was described 
as involving right inguinal region.  However, on one 
occasion, in July 1969, reference was made to the left 
inguinal nodes.  On other occasions, bilateral inguinal 
adenopathy was observed.  Further, in September 2003, the 
veteran stated that he had a residual scar from the left 
inguinal surgery in service.  In view of these factors, 
particularly the service medical records, another examination 
is in order.  

To ensure that all due process requirements are met, prior to 
arranging for the veteran to undergo examination, the RO 
should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.   
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  After providing the appropriate notice, the 
RO should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCCA and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal. 

Accordingly, the appeal is REMANDED to the RO, via the AMC, 
for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although the RO may 
decide the claim within the one year 
period).      

2.  The RO should assist him in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003), including the 
veteran's VA medical records of treatment 
from August 2003 to the present.  All 
records and/or responses received should 
be associated with the claims file.  If 
any records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  After receiving the above VA treatment 
records, to the extent available, the 
veteran should be scheduled for a VA 
examination to determine whether he has 
any current residuals of an incision and 
drainage of nodes treated in service 
(whether right, left, or bilateral).  A 
description of what the veteran 
specifically contends is the disability 
and any objective evidence of a disorder 
associated with the alleged condition 
would be of great assistance to the Board.  
It should be specifically noted whether 
there is any residual scarring from the 
incisions and drainage procedures 
performed in service in either the right 
or left inguinal area.  Any objective 
evidence of a disability should be noted.

The claims folder should be provided to 
and reviewed by the examiner.  A complete 
rationale for any conclusions reached 
should be included in the examination 
report.  

4.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
claim for service connection for inguinal 
adenopathy with incision and drainage of 
nodes.  If the claim is denied, the 
veteran should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




